Case 1:20-cr-00035-SPW Document 30 Filed 09/30/20 Page 1 of 1

FILED

IN THE UNITED STATES DISTRICT COURT SEP 30 2020

Clerk, U.S. Courts
District Of Montana

FOR THE DISTRICT OF MONTANA eine Evie

THE STATE OF MONTANA

 

VS.
Anthony Dwayne Boldt No._ CR 20-35-BLG-SPW
DOB:_1976 PETITION TO OPEN

SEALED RECORDS
SSN:_XXX-XX-9280

Whereas the above-name defendant entered a plea of GUILTY to Production of Child
Pornography and Possession of Child Pornography and District Court Judge Susan P. Watters
having ordered a Pre-Sentence Investigation into the Defendant's background, the Petitioner
requests all juvenile or sealed records pertaining to the Defendant, including Court documents,
Law Enforcement, Juvenile Court Services, County Probation, County Welfare, Department of
Institution records, medical and institutional treatment records and Department of Institutions
records, be made available.

Wavai. s, Wwe U.S. Probation Officer

Date

ORDER

Ree RR KR KR RK

The Court having considered the aforementioned petition; does hereby order the release of
pertinent records, including sealed records, held by any Court, Law Enforcement, Juvenile Court
Services, County Probation, County Welfare, medical and institutional treatment records,
Department of Institutions records or agency of the Adult/Juvenile Probation and Parole Officer.

Lycoon Do fi U.S. District Judge
7
Ga
Dated this Oday ot Lalor
